Citation Nr: 1100376	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder, to include as secondary to his service-connected right 
knee disability.

2.  Entitlement to service connection for a low back disorder, to 
include as secondary to his service-connected right knee 
disability.

3.  Entitlement to an evaluation greater than 10 percent for the 
service-connected right knee disability, status post meniscal 
repair.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1994 to February 
1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the RO.  

In September 2010, the Veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  

The Board remanded the case to the RO in May 2010 in order to 
afford the Veteran with the opportunity to testify at another 
hearing.  

The issues of service connection for a low back disorder and an 
evaluation greater than 10 percent for the service-connected 
right knee disability, status post meniscal repair are addressed 
in the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

The currently demonstrated degenerative changes of the left knee 
are shown as likely as not to be due to the Veteran's service-
connected right knee disability.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by left knee degenerative changes is due to 
the service-connected right knee disability, status post meniscal 
surgery.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA duties is not required at 
this time.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  
 

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  

However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice- connected disease or injury.  38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  


III.  Entitlement to service connection for a left knee 
disability.

The Veteran asserts that his current left knee disability is 
caused by his service-connected right knee disability.

The service treatment records do not show complaints or findings 
referable to a left knee condition.

Following service, the Veteran sought treatment for a left knee 
disability from several private physicians.  A February 2006 bone 
scan showed normal results.  

An April 2006 MRI of the left knee showed a normal left knee, but 
the Veteran was subsequently diagnosed in May 2006 with bilateral 
patellofemoral pain and fat pad impingement with significant quad 
and hip weakness as contributing factors.

Recently, in May 2009, the Veteran's physician recommended that 
he take time off of work due to the increased pain in both knees.  
The physician stated that he had been experiencing knee problems 
for approximately nine years.  

The physician found that the Veteran's condition currently was so 
severe that he was unable to perform his regular duties.  The 
physician recommended rest, physical therapy, and obtaining a 
surgical opinion.

An x-ray study of the knees taken in April 2009 showed small 
enthesophyte at the insertion of the left quadriceps tendon.  
Otherwise the x-ray study was normal.  

In April 2009, the Veteran was treated at VA and reported having 
early arthritis with medial-sided pain in both knees.  The 
physician found that the Veteran had some early arthritis of his 
knees.  

The evidence also includes statements dated in April 2007 from a 
private physician, who opined that the Veteran's left knee 
problem was directly related to weakness and instability on his 
right side.  

Specifically, the private physician noted that the Veteran 
reported having left knee pain in service following the injury to 
right knee and was first treated by her in April 2006.  At that 
time, his right knee showed effusion, crepitus, and peripatellar 
tenderness, consistent with patellofemoral pain and chondrosis.  
The left knee examination was similar but without significant 
effusion.  The x-ray studies revealed mild joint space narrowing, 
bilaterally.  An MRI revealed mild chondrosis as suspected, but 
no deep chondral injury or new meniscal pathology.  

The Veteran currently reported "giving way" and a loss of 
motion secondary to swelling.  He continued to show "quad" 
atrophy, effusion and peripatellar tenderness and apprehension, 
bilaterally.  

The physician opined that the Veteran had more significant 
chondrosis than was obvious by the imaging studies and had mild 
instability related to prior injury that was made worse by 
significant "quad" and hip weakness and that, in an otherwise 
healthy young male without acute left knee injury, it was 
possible that his left knee pain and degenerative changes were 
secondary to compensation and weakness related to his right knee 
disability.  

In an April 2010 letter, the physician opined that the Veteran's 
left knee problems were directly related to the weakness and 
instability of his right side.  She based her opinion on the fact 
that the Veteran did not injury his left knee or have an anatomy 
that would necessarily predispose him to early arthritis or other 
issues.  
  
The medical evidence against the claim consists of a January 2006 
VA medical opinion that concluded that it was unlikely that the 
left knee disability was secondary to his right knee.  

After examining the Veteran and reviewing the claims file, the VA 
examiner opined that the left knee pain, of unknown etiology, was 
not secondary to his right knee condition.  He noted that there 
was no uneven shoe wear or assistive device used.  There was no 
evidence of arthritis on x-ray study to account for the left knee 
pain.  There was no evidence of an unusual gait that would alter 
the Veteran's weight bearing due to his right knee.  

Several considerations must be addressed in cases where there are 
competent but conflicting medical opinions.

First, the Board may only consider independent medical evidence 
to support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board may, however, favor the opinion of one competent 
medical professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

The Board is aware that the Court has recently held that "[i]t is 
the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  

In this regard, the Court did not find such a review of medical 
records in the claims file to be irrelevant in terms of 
determining the probative value of an opinion.  

Rather, the Court clarified that the claims file "is not a 
magical or talismanic set of documents, but rather a tool to 
assist VA examiners to become familiar with the facts necessary 
to form an expert opinion to assist the adjudicator in making a 
decision on a claim."  

There are other means by which a private physician can become 
aware of critical medical facts, notably by treating the claimant 
for an extended period of time.  See generally Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

Additionally, the fact that an opinion is relatively speculative 
in nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" related to, 
or that there "may be" some relationship with, symptomatology in 
service makes the opinion of the examiner too speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" and is 
too speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement 
framed in terms such as "could have been" is not probative).  

Moreover, the fact that a Veteran has received regular treatment 
from a physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the Court has declined to 
adopt a "treating physician rule" under which a treating 
physician's opinion would presumptively be given greater weight 
than that of a VA examiner or another doctor.  See Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. 
App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in the 
analysis of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

After review of the evidence as a whole, the Board finds the 
medical evidence to be in relative equipoise in showing that the 
current left knee disability as likely as not was caused by his 
service-connected right knee disability.   

The Veteran is entitled to the "benefit of the doubt" when there 
is an approximate balance of positive and negative evidence (i.e. 
where the evidence supports the claim or is in relative 
equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, in resolving all reasonable doubt in favor of the 
Veteran, service connection for a left knee disability on a 
secondary basis is warranted.



ORDER

Service connection for a left knee disability, as secondary to 
his service-connected right knee disability, is granted.  



REMAND

The Board notes that the Veteran last underwent a VA examination 
in conjunction with his claims in January 2006, more than four 
years ago.  

In light of this lapse in time, and the Veteran's reports of 
worsening pain in his right knee during the September 2010 
hearing, the Board finds that he should be afforded a more 
contemporaneous VA examination to determine the current severity 
of the service-connected his right knee disability, status post 
meniscal repair.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (in which the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
VAOPGCPREC 11-95 (April 7, 1995).

In addition, there is contradictory evidence as to whether there 
is a current diagnosis for the Veteran's back pain.  Therefore, 
the Veteran should be afforded a VA examination for further 
clarification.  

The Court has held that a total disability rating based upon 
individual unemployability (TDIU) is encompassed in a claim for 
increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

Therefore, the Veteran's claim for an evaluation greater than 10 
percent for the service-connected right knee disability, status 
post meniscal repair, may include a claim for TDIU rating.

The Veteran reported during the Board hearing that he was unable 
to work for three months due to his service-connected right knee 
disability.  A May 2009 statement by the Veteran's physician 
noted that he was unable to work for a period of time due to his 
knee disabilities.

In light of the medical evidence of record, any indicated 
development and adjudication of a TDIU claim should undertaken in 
order to avoid potential prejudice to the Veteran.

During the September 2010 hearing, the Veteran testified to 
ongoing treatment for his right knee disability with Dr. Hagen.  
Besides the letters providing nexus opinions received by the 
Board in April 2007 and April 2010, the most recent treatment 
record included in the file is dated in May 2006.  

As there may be outstanding treatment records pertaining to the 
Veteran's claim for an evaluation greater than 10 percent for a 
right knee disability, further development is needed.

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, not already associate with the 
claims file, that have treated him since 
service for his claimed disabilities.  The 
aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  Specifically, the RO should 
obtain all medical records pertinent to the 
issues from Dr. Steckel, Dr. Hagen and Dr. 
Baum.  

2.  The RO should take appropriate steps to 
send the Veteran and his representative, a 
letter requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to the TDIU 
claim.  

If indicated, the RO should specifically 
request that the Veteran complete and 
submit a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, so that VA will 
have information concerning his past 
employment.  

The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit to substantiate 
entitlement to a TDIU rating and what VA 
will do.  

The letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

3.  After completion of all indicated 
development, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of his 
claimed low back disorder.  All necessary 
special studies or tests should be 
accomplished.  

It is imperative that the examiner review 
the evidence in the claims file, including 
a complete copy of this REMAND, and 
acknowledges such review in the examination 
report.  

Following examination of the Veteran, the 
examiner should specifically offer an 
opinion as to the following:  

(a).  Is it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has a low back disability that had 
its clinical onset during his military 
service?  

(b).  If not, it is at least as likely as 
not (50 percent probability or more) that 
the Veteran has a low back disability 
related, through continuity of symptoms, to 
military service?  

(c).  Is it at least as likely as not (50 
percent probability or more) that the 
Veteran's low back disability is caused or 
aggravated by the right knee disability?  

The examiner should set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.  A 
complete rationale should be given for all 
opinions and should be based on examination 
findings, historical records, and medical 
principles.  

4.  Then, the Veteran should be afforded a 
VA examination to determine the current 
severity of the service-connected right 
knee disability.  It is imperative that the 
examiner who is designated to examine the 
Veteran reviews the evidence in the claims 
file, including a complete copy of this 
REMAND, and acknowledges such review in the 
examination report.  

All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should be reported in 
detail.  

The examiner should indicate whether the 
Veteran's right knee disability is 
productive of limitation of motion of the 
leg, to include degrees of flexion and 
extension.  

The examiner should also indicate whether 
the Veteran's right knee condition is 
productive of recurrent subluxation or 
lateral instability and if so, whether this 
is slight, moderate, or severe.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and incoordination.  

Further, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences functional loss during flare-
ups of pain and/or weakness (to include 
with use or upon activity) as a result of 
the service-connected right knee 
disability.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West,11 Vet. App. 268 (1998).  

6.  After all indicated development has 
been completed to the extent possible, the 
RO should readjudicate any pending claim 
for increase and the claim of service 
connection for a low back disorder in light 
of all the evidence of record.  If any 
benefits sought on appeal remain denied, 
the Veteran and any representative should 
be furnished a Supplemental Statement of 
the Case and afforded an appropriate 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  






 Department of Veterans Affairs


